PER CURIAM.
Appellant, a minor, seeks review of the trial court’s order denying her petition for judicial waiver under section 390.01114, Florida Statutes (2013), the “Parental Notice of Abortion Act.” We conclude that the trial court abused its discretion in denying the petition for the reasons stated in the order on appeal. Accordingly, we reverse the order on appeal and remand for entry of an order granting the petition and authorizing Appellant to consent to the termination of her pregnancy without notification of a parent or guardian.
REVERSED and REMANDED with directions.
ROBERTS, J., CONCURS IN RESULT WITH OPINION; WETHERELL, J., CONCURS WITH OPINION; MAKAR, J., DISSENTS WITH OPINION.